Citation Nr: 9920294	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-28 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Waiver of recovery of loan guaranty indebtedness of 
$9,772.64.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 waiver decision issued by 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office Committee on Waivers and Compromises (RO) 
which denied the veteran's request for waiver of recovery of 
loan guaranty indebtedness.

This case was previously remanded by the Board for additional 
development in September 1996, January 1998 and, most 
recently, in December 1998.  While medical evidence sought in 
the first remand has been obtained, the two subsequent remand 
actions specifically requested cooperation from the veteran 
in obtaining evidence in support and corroboration of his 
written allegations concerning the circumstances surrounding 
the default in his VA guaranteed loan and concerning his 
current financial status.  While the veteran did supply some 
information, he has failed to respond to several requests for 
detailed information in support of his application for waiver 
of indebtedness.  The most recent remand noted that the 
veteran appeared to have a new address and an attempt was 
made to contact him there.  That most recent remand action 
specifically notified the veteran that the ultimate 
responsibility for furnishing evidence rested with him.  
Additionally, he was instructed that it was his 
responsibility to keep VA informed of his current address and 
if he did not do so, there was no burden on the part of VA to 
turn up heaven and earth to find him.  See Hyson v. Brown, 5 
Vet. App. 262 (1993).  All known addresses on file have been 
contacted without success.  On remand, correspondence was 
mailed to the most recent address discovered on the veteran's 
consumer credit report but there was no response.  There is 
no indication, however, that this letter was returned as 
undeliverable.  Accordingly, VA has attempted to assist the 
veteran as far as practicable and no further efforts are 
necessary.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested or 
obtained.

2.  There was a default on the appellant's VA guaranteed loan 
necessitating a foreclosure sale of the subject property 
resulting in a loan guaranty indebtedness now assessed at 
$9,772.64, plus interest.  

3.  The veteran was at fault in the creation of the loan 
guaranty indebtedness.  

4.  VA was not at fault in the creation of the indebtedness.

5.  VA paid off a valid indebtedness of the veteran, the 
veteran is shown to have maintained steady employment for 
many years, he has failed, refused or neglected to provide 
recent income information and in consideration of his lengthy 
employment history and on the fact that the most recent 
consumer credit report appears to indicate that most 
outstanding debts are current without unpaid balances, the 
Board finds that the veteran should be able to repay the loan 
guaranty indebtedness at issue without compromising his 
ability to provide himself with the basic necessities of 
life, and repayment would not be inequitable or violate the 
principles of equity and good conscience.


CONCLUSIONS OF LAW

1.  There was a loss after default of the property which 
constituted security for the loan.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.964(a) (1998).

2.  Recovery of $9,772.64 of loan guaranty indebtedness, plus 
interest, would not violate the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that it is plausible.  The Board 
has remanded this appeal on three occasions in attempts to 
fully develop the veteran's claim with limited success.  All 
facts have been developed as far as practicable and no 
further assistance is necessary to comply with the duty to 
assist.

Facts:  In early 1985, the veteran and his spouse attempted 
to obtain a VA guaranteed loan to purchase a home on Dody 
Street in Corpus Christi, Texas.  Financial inquiry revealed 
that the veteran's co-obligor spouse was employed full time 
with an annual wage of $12,000.  The veteran himself had 
full-time employment as a supervisor with the U.S. Postal 
Service with an annual wage in excess of $25,000.  He had 
been steadily employed with the Postal Service since 1973.  
The veteran and his co-obligor spouse were considered 
sufficiently credit worthy that a VA guaranteed loan was 
approved for the purchase of the subject home in April 1985.  
Two separate loans totaling $63,300 were approved with an 
annual interest rate of 11.7 percent for a period of 30 years 
with a fixed monthly payment for principal and interest for 
both loans totaling $626.53.  The first payment was due in 
June 1985.  

All payments were apparently made on time until 1989 as a 
Notice of Default and Intention to Foreclose was issued by 
the lender in January 1990.  This default was apparently 
cured.  Another Notice of Default and Intention to Foreclose 
was issued by the lender in December 1990, indicating that no 
payment had been received for September 1990.  The home was 
still occupied by the original veteran.  It was then 
indicated that the veteran's monthly income was $1,400 and 
that the co-obligor spouse's monthly income was $800.  Under 
reason for default it was reported that the veteran had 
broken a recent forbearance plan.  The reason for default was 
reported as the mortgagor's marital separation.  The veteran 
had not responded to recent contact attempts.

Also in December 1990, the veteran and his co-obligor spouse 
filed a Federal Chapter 7 bankruptcy action which resulted in 
the issuance of an automatic stay against any action taken by 
outstanding creditors, including the lender on the subject 
home.  However, the lender's counsel moved the bankruptcy 
court for relief from the automatic stay and after the 
veteran and his co-obligor spouse failed to post the amount 
outstanding for principal and interest on the guaranteed 
loan, the automatic stay was lifted in April 1991 and lawful 
action proceeded.

There is on file a letter from VA to the veteran in December 
1990 indicating that VA was unable to contact them by 
telephone.  This letter offered assistance and advised the 
veteran that it might be necessary for him to attempt to sell 
the property to avoid possible foreclosure.  The veteran was 
also advised to contact VA about a compromise agreement.  
While there is some indication that the lender contacted the 
veteran regarding default, there is no evidence on file that 
the veteran contacted VA at any time regarding this default 
nor is there any evidence that he attempted to sell or rent 
the subject home subsequent to default and prior to 
foreclosure. Foreclosure sale was eventually completed in 
September 1991 and, after application of all costs and 
proceeds of sale, the lender filed a valid claim under loan 
guaranty against VA which VA was required to pay, and VA 
subsequently established the loan guaranty indebtedness at 
issue in this case against the veteran.

The veteran was notified of this indebtedness and requested 
waiver in May 1993.  He wrote that the reason for default was 
because of an unexpected divorce which also caused his 
finances to become unmanageable.  Debts exceeded income and 
he had to file bankruptcy.  He submitted a divorce decree 
which was finalized in January 1993.  The judgment submitted 
did not contain a property settlement but referenced one at 
exhibit A.  Also submitted was a financial status report 
indicating continued employment with the U.S. Postal Service 
with a monthly gross salary of $3,650 ($43,800 annual).  That 
financial status report also indicated that the veteran had 
incurred a $15,000 loan for a new motor vehicle in 1991.  
This report stated that expenses exceeded income.  

In July 1993, the RO issued the waiver decision now on appeal 
which found that there had been no fraud, misrepresentation, 
or bad faith in the creation of the underlying debt but which 
found that the veteran was at fault in the creation of the 
debt and no amount of the debt was waived.  The veteran was 
notified and he formally disagreed.  

In January 1994, the veteran submitted a substantive appeal.  
Therein, he wrote that during his marital separation, his 
wife overcharged many items on their credit cards causing him 
to suffer financial hardship.  He stated that, as a part of 
the divorce settlement, his wife agreed to keep the house and 
it was also awarded to her by the judge's order.  He said the 
divorce caused him to suffer a nervous breakdown and he was 
hospitalized at a VA medical center (VAMC).  He complained of 
severe stress.  He described an altercation with his then-
wife after he believed she had been unfaithful to him which 
resulted in his being accused of being violent for which he 
was jailed.  He wrote that when he was notified of 
foreclosure, he had already moved two times and it was too 
late for him to do anything about salvaging the subject home.  
He wrote that since the divorce settlement awarded the 
subject home to his spouse, he thought that he was no longer 
responsible for the debt.  

In March 1997, the veteran submitted another financial status 
report which now indicated a monthly gross salary of $1,294 
($15,528 annually), which again indicated that monthly debts 
exceeded monthly net income.  He had moved to Arlington, 
Texas, and said he was now employed in sheet metal.  He 
listed no dependents and indicated that car insurance was 
$200 per month.  There were only two monthly installment 
debts and neither was past due.  A statement from the IRS 
indicated that the veteran and his former spouse's adjusted 
gross income for 1992 (the year after foreclosure, and prior 
to their January 1993 divorce) was $48,294.  Attempts to 
obtain actual tax records from the veteran were unsuccessful.  
In May 1997, the veteran wrote that he lived with his brother 
and assisted him in paying rent and utilities.  He also wrote 
that exhibit A to his judgment of divorce, the property 
settlement agreement, would be obtained and sent as soon as 
possible. 

In June 1998, the RO obtained a consumer credit report for 
the veteran.  It indicated his employment as a supervisor 
with the U.S. Postal Service commencing in 1973 and verified 
in February 1985.  It also provided a listing of certain 
financial obligations and only one was apparently past due.  
Numerous other credit accounts had zero balances.  

Records obtained from the Audi Murphy VAMC indicate that the 
veteran had a two-day admission to that facility in February 
1990.  Earlier that month, after consuming alcohol with a 
friend, he came home and found that his wife was not home and 
when she returned he became violent and she called the 
police.  He was jailed for three days and released and 
immediately sought counseling with a physician in Corpus 
Christi.  There was a history of marital stress.  Physical 
examination revealed no particular physical disability and 
the diagnosis from admission was an adjustment disorder 
resolving with a history of alcohol abuse dependence.  It 
appears that the veteran may have continued with outpatient 
counseling with VA on several occasions after this admission.  

Law and Regulations:  A waiver of loan guaranty indebtedness 
may be authorized for an appellant where both of the 
following factors are found to exist:  (1) After default, 
there was a loss of the property which constituted security 
for the loan, and (2) collection of the indebtedness would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b); 
38 C.F.R. § 1.964(a).  

The standard "equity and good conscience" will be applied 
when the facts and circumstances of a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision of the 
Government should not be unduly favorable or adverse to 
either the appellant or the Government.  The phrase equity 
and good conscience means arriving at a fair decision between 
the obligor and the Government and, in making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:  
(1) The fault of the debtor, (2) balancing of fault between 
the debtor and VA, (3) undue hardship of collection on the 
debtor, (4) a defeat of the purpose of any existing benefit, 
(5) the unjust enrichment of the appellant, and (6) whether 
the appellant changed positions to his detriment in reliance 
upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965(a).  

"The fault of the debtor," is defined to be where action or 
inaction of the debtor contributed to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate any 
act of moral turpitude or wrongdoing.  Simply stated, any 
action or inaction of the appellant which contributes to 
creation of the debt constitutes fault.  

Analysis:  In consideration of all of the evidence on file, 
the Board concludes that the veteran was at fault in the 
creation of the loan guaranty indebtedness in this case.  
While the veteran has submitted various arguments stating 
that he was not at fault, he has submitted little evidence in 
support of those arguments despite repeated requests by the 
RO and by this Board.  While the veteran contended that the 
default was caused due to a separation and divorce, the 
default occurred on the 1st of September 1990 and the divorce 
did not become final until 27 months later in January 1993.  
The veteran has said that the subject home was awarded to his 
co-obligor spouse in that divorce action but despite repeated 
requests, he failed to submit a copy of the property 
settlement agreement to that divorce to corroborate that 
argument.  In any event, the mere fact that the veteran may 
have vacated the subject home in no way relieved him of his 
contractual obligation to make monthly mortgage payments, 
with or without his co-obligor spouse's assistance.  

The veteran has also argued that the physical separation from 
his spouse prior to the divorce resulted in significant 
stress and his hospitalization.  The medical evidence 
submitted indicates that the veteran was admitted for two 
days to the Audi Murphy VAMC in February 1990, and that he 
received outpatient counseling from VA on several occasions 
thereafter.  This occurred immediately after the veteran was 
reported to have become violent after consuming alcohol.  The 
veteran's diagnosis from the admission was an adjustment 
disorder resolving with history of alcohol abuse dependence.  
In any event, these incidents occurred some seven months 
before the first uncured default in September 1990.  There is 
simply no convincing evidence indicating that the veteran 
failed to make the monthly mortgage payments on his subject 
home due to psychiatric disability.  

The veteran has also argued that his spouse created 
significant consumer credit debt during their separation and 
that he was required to pay this debt as part of the divorce 
and that he had insufficient funds to make the mortgage 
payments on the subject home.  However, the veteran submitted 
little or no corroborative financial evidence to support this 
allegation.  The veteran and his co-obligor spouse were both 
employed at the time the loan was approved in April 1985 with 
a combined annual income of approximately $37,000.  The 
veteran is shown to have been fully employed as a Postal 
supervisor at all times during the pendency of the default 
and eventual foreclosure in this case.  Federal tax 
information indicates that the veteran and his co-obligor 
spouse had joint adjusted income for 1992, of $48,294.  Also 
demonstrated is the fact that, some time in 1991, the same 
year as foreclosure, the veteran incurred a $15,000 loan for 
a new motor vehicle.  While the veteran submitted evidence of 
having filed a joint Chapter 7 (liquidation) bankruptcy 
action in December 1990, no detailed information was 
submitted showing what other debts and obligations were 
created which caused this action.  A December 1990 Notice of 
Default and Intention to Foreclose, issued three months after 
the default, indicated that the veteran and his co-obligor 
spouse had combined monthly income of approximately $2,200 
and indicated that the veteran had broken a recent forbear-
ance plan.  Finally, the evidence on file clearly 
demonstrates that the veteran made no effort whatsoever to 
either sell or rent the subject home to avoid foreclosure or 
that he had any meaningful contact with either the lender or 
VA in an attempt to prevent eventual foreclosure.  
Collectively, the veteran's conduct in failing to make the 
monthly mortgage payments at a time when he had the financial 
ability to do so constituted fault in the creation of the 
indebtedness.  The objective evidence on file shows that the 
veteran actions and inaction strongly contributed to the 
creation of the debt.  

The evidence on file also indicates that following the 
veteran and his co-obligor spouse's separation, he simply 
made no further effort to make payments on the subject home 
although he had the financial ability to do so.  Incurring 
other debts including a $15,000 motor vehicle loan while the 
foreclosure action was pending are not the actions of an 
individual giving due regard to a serious obligation to the 
Government.  The fact the veteran's co-obligor spouse may 
have remained in the home following their separation, the 
fact that she may have secured a temporary interim order 
giving her the sole right to occupy the home, and/or the fact 
that she may have been awarded the home pursuant to a divorce 
decree (facts which are not corroborated by any objective 
evidence) would not relieve the veteran of his contractual 
obligation to make the monthly mortgage payments on the home.  
The veteran's stated belief to the contrary is in ignorance 
of the law which is no excuse.  There is certainly no 
evidence or argument on file that VA was in any way at fault 
in the creation of the indebtedness at issue.  

It does not appear that the veteran is collecting any VA 
benefits so failing to waive the outstanding indebtedness 
would not serve to defeat the purpose of any existing  
benefit.  There is also no evidence or argument that the 
veteran changed positions to his detriment in reliance upon a 
granted VA benefit.  However, to the extent that the veteran 
and/or his co-obligor wife held over in the subject home from 
the time of default in September 1990 through at least the 
time the Notice of Default and Intention to Foreclose, such 
actions resulted in the unjust enrichment of the veteran 
and/or his co-obligor spouse at the expense of the 
Government.

Finally, the veteran argues that requiring repayment of the 
indebtedness at issue would constitute financial hardship.  
Again, despite numerous requests for information, the veteran 
has failed, refused, or neglected to respond.  While the 
financial status reports on file indicate that expenses 
exceed income, there are significant discrepancies among 
those reports as noted in the Board's earlier January 1998 
remand.  The veteran is shown to have been employed with the 
U.S. Postal Service from 1973 until approximately 1996 after 
which he reported that he commenced working in sheet metal.  
However, in his April 1997 financial status report, the vet-
eran indicated that he was unemployed.  No income other than 
unemployment compensation was listed.  

As noted in the Board's most recent December 1998 remand, the 
veteran's lengthy history of full-time employment made it 
unlikely that the veteran would remain unemployed and a new 
financial status report was requested but the veteran failed 
to respond to this request.  The more recent June 1998 
consumer credit report shows no significant current debt 
obligations and only apparently one overdue obligation of 
$95.  Considering the degree of fault demonstrated by the 
veteran's actions in this case and considering his apparent 
disregard for the RO and the Board's requests for information 
and his unwillingness to cooperate in providing the evidence 
necessary in this case, it is the decision of the Board that 
collection of the indebtedness would not be against equity 
and good conscience.  The veteran's lengthy employment 
history, his lack of physical or significant mental 
disability should allow him to repay the Government the 
amount of loan guaranty indebtedness at issue in this case 
over a period of years in monthly installments which do not 
significantly interfere with his ability to provide himself 
with the basic necessities of life.  

The veteran is expected to accord a debt to the Government 
the same degree of fidelity and responsibility that he would 
accord to any other debt.  For these reasons and bases, it is 
the decision of the Board that, in accordance with the 
principles of equity and good conscience, considering all of 
the relevant factors specified in accordance with 38 C.F.R. 
§ 1.965(a), it would not be unfair or inequitable to recover 
$9,772.64 of loan guaranty indebtedness with interest.  Under 
the circumstances, collection of this indebtedness would not 
be unduly favorable or adverse to the Government or the 
veteran.


ORDER

Waiver of recovery of loan guaranty indebtedness of 
$9,772.64, plus interest on that amount, is denied.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals


 

